Citation Nr: 0900553
Decision Date: 01/07/09	Archive Date: 03/12/09

DOCKET NO. 06-07 180                       DATE JAN 07 2009 

On appeal from the Department of Veterans Affairs Regional Office in Columbia, South Carolina 

THE ISSUES 

1. Whether new and material evidence has been submitted to reopen the appellant's claim for entitlement to service connection for a chronic headache disorder. 

2. Entitlement to service connection for a left shoulder disorder. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

M. C. Graham, Counsel 

INTRODUCTION 

The veteran served on active duty from November 1974 to November 1977 and from September 1978 to September 1999. 

The instant appeal arose from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina. 

The veteran presented testimony at a Travel Board Hearing chaired by the undersigned Veterans Law Judge in September 2008. The transcript of the hearing is associated with the claims folders. 

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. A January 2000 RO decision denied the veteran's claim for service connection for a headache disorder. He did not appeal and that decision became final. 

2. Additional evidence submitted since the January 2000 RO decision, including an August 2006 neurological opinion of a VA physician, is related to an unestablished fact necessary to substantiate the claim, and raised a reasonable possibility of substantiating the claim. 

- 2 - 

3. A chronic headache disorder is attributable to service-connected disability. 

4. A chronic left shoulder disorder was not manifest during service or for many years thereafter; current left shoulder symptomatology is unrelated to service. 

CONCLUSIONS OF LAW 

1. The January 2000 RO decision which denied a claim for service connection for a headache disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2008). 

2. New and material evidence sufficient to reopen the veteran's claim has been presented. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008). 

3. With the benefit of the doubt, a chronic headache disorder is proximately due to a service-connected low back disability. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008); Allen v. Brown, 7 Vet. App. 439 (1995). 

4. A left shoulder disorder was not incurred in or aggravated by service, nor due to service-connected disability. 38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

New and Material Evidence to Reopen 

In January 2000, the RO denied a claim for service connection for chronic headaches because a December 1999 neurological examination did not diagnose a headache condition (although a December 1999 general medical examination did diagnose chronic headaches). Also of record were service treatment records. The 

- 3 - 

veteran was notified of the decision by letter dated in February 2000. He did not appeal within one year and it became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008). 

In June 2005, the veteran filed to reopen his claim for service connection for a chronic headache disorder. In the August 2005 rating decision currently on appeal, the RO found new and material evidence had not been submitted. He appealed. 

"New" evidence is that which has not been previously submitted and "material" evidence is that which is related to an unestablished fact necessary to substantiate the claim. If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim. See 38 C.F.R. § 3.156(a) (2008). 

The Board has reviewed the veteran's claim within the confines of the aforementioned legal guidelines. The evidence of record at the time of the prior final denial in January 2000 included service treatment records, which showed complaints of headaches and an assessment of tension headaches in June 1989. 

The new evidence added to the record since the January 2000 denial includes postservice VA and service treatment records, which show complaints of headaches. Additional evidence also includes an April 2006 VA neurological examination, which found no evidence of any chronic disability related to tension headache. 

However, in an August 2006 VA neurological examination, a different examiner opined that the veteran had a "a chronic daily headache which is of the tension type." The examiner added that the veteran "also has a diagnosis of psychophysiologic lumbosacral and cervical pain and his headaches are most likely a part of that condition." The veteran is, in fact, service-connected for lumbosacral strain. 

The Board finds that this additional evidence, considered together with the evidence previously assembled, is sufficient to warrant reopening of the veteran's claim. The additional evidence is "new" in that it was not previously before the RO when it last 

-4- 

adjudicated the claim in January 2000. The "new" evidence is also "material," inasmuch as it includes a medical opinion which tends to show that the veteran has a chronic headache disorder that is a result of a service-connected disability. New and material evidence having been submitted, the veteran is entitled to have his headache claim considered de novo. 

Entitlement to Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2008). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2008). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008). The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2008). Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus 

- 5 - 

established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)),  any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. As the veteran filed his claim in 2005, the amendment is not applicable to the current claim. 

Chronic Headache Disorder 

Having found that the claim for headaches should be reopened, the Board will now address the issue on the merits. 

The positive evidence, detailed above, includes the medical opinion of a VA physician diagnosing a chronic headache disorder and relating it to a service-connected disability. The negative evidence includes the April 2006 VA examination and opinion, which concluded that the veteran did not have chronic headaches. Likewise, the 1999 VA examinations are mixed: one diagnoses a headache disorder while the other one does not. 

Nonetheless, the Board finds that the evidence is at least in equipoise on the question of whether the veteran's has a chronic headache disorder which is related to a service-connected disability. He has repeatedly asserted that he has a chronic headache disorder. Further, a medical opinion identifies a relationship between his current complaints and a service-connected disability. Applying the benefit of the doubt rule, the Board therefore concludes that a chronic headache disorder is secondary to a service-connected low back disorder. Accordingly, service connection is warranted. 

- 6 - 

Left Shoulder Disorder 

The veteran testified during his September 2008 hearing before the undersigned Veterans Law Judge that he currently had a left shoulder disorder, namely impingement syndrome, as a result of overuse of the left arm caused by his service-connected right shoulder disability. 

Service treatment records show that the veteran complained once of left shoulder pain in January 1998, which was assessed as related to a cervical spine problem and impingement of the nerves. However, no chronic left shoulder disorder was noted in service. 

Post-service medical records include an October 2006 negative X-ray report of the left shoulder, and an October 2006 VA medical examiner's opinion that "[o]bjective data does not support a diagnosis for the left shoulder at this time." Therefore, left shoulder pathology was not shown at that time. However, a July 2007 VA examination report did diagnose impingement syndrome of the left shoulder. 

In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1999) and initial reported symptoms related to a left shoulder disorder in approximately 2006 (a 7-year gap). As such, the evidence does not support the claim based on continuity of symptomatology. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In addition to the documented post-service treatment records, the evidence includes statements from the veteran asserting continuity of symptoms. The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

- 7 - 

The Board, however, finds that the veteran's reported history of continued left shoulder problems since active service is inconsistent with the other evidence of record. Indeed, while he stated that his disorder began in service, a chronic left shoulder disorder was not noted in service. Moreover, the post-service evidence does not reflect treatment related to a left shoulder disorder for many years following active service. 

The Board has weighed the veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment for approximately 7 years following active duty discharge and finds his recollections as to symptoms experienced in the past, made in connection with a claim for benefits, to be less probative. Therefore, continuity has not here been established, either through the competent evidence or through his statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, the Board finds that the weight of the medical evidence does not attribute the veteran's low back disorder to active duty, despite his contentions to the contrary. 

Of note, the Board places significant probative value on the July 2007 VA examination report. Although impingement syndrome was diagnosed, the examiner opined that "it is less likely than not that the veteran's present shoulder difficulties are directly linked to his military service." The examiner explained that the basis for his opinion was that "the diagnosis of [the veteran's] neck and shoulder problems in the SMRs [service medical records] are inconsistent and the veteran suffered a subsequent injury to the shoulder weightlifting following his military service." 

A reasonable reading of the report is that the left shoulder impingement syndrome is not related to active duty service. Moreover, there is no competent evidence contradicting this opinion. In addition, the evidence of record does not support a finding that the veteran's left shoulder symptomatology is related to his service-connected right shoulder. 

- 8 - 

Thus, the evidence is against the claim with regard to evidence of a medical nexus between the claimed disorder and active duty service and service-connected disability. The only medical opinion which addresses the nexus question is the negative July 2007 VA examination report. 

The Board has also considered the veteran's statements asserting a relationship between his currently-diagnosed left shoulder disorder and active duty service. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski; 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. Layno, 6 Vet. App. at 470. As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992). 

In this case, the Board attaches greater probative weight to the clinical findings of a skilled, unbiased professional than to the veteran's statements. See Cortright; 2 Vet. App. at 25 (interest in the outcome of a proceeding may affect the credibility of testimony). 

- 9 - 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved. As such, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2008). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi; 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, V A must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

With respect to the claim to reopen and the underlying claim for service connection for a chronic headache disorder, the Board is granting in full the benefit sought on 

- 10- 

appeal. Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered. 

With respect to the claim for a left shoulder disorder, the VCAA duty to notify was satisfied by way of a letter sent to the veteran in June 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

Further, March 2006 correspondence included notice of the Dingess requirements, and the claim was thereafter readjudicated in January 2007, curing any timing problems. For these reasons, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection. Any questions as to the appropriate disability rating or effective date to be assigned are moot. 

There is no allegation from the veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim. Therefore, adequate notice was provided to the veteran prior to the transfer and certification of his case to the Board and complied with the requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5 I 03A; 38 C.F.R. § 3. 159. In this case, service treatment records, VA treatment records, private treatment records and medical opinions, and a VA examination report has been developed in connection with the claim on appeal. The Board finds that the medical evidence of record is sufficient to make a decision on the claim. 

As the Board finds that all necessary development has been accomplished, appellate review may proceed without prejudice to the veteran. See Bernard v. Brown, 4 Vet. 

- 11 - 

App. 384 (1993). Significantly, neither the veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), affd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi; 15 Vet. App. 143 (2001); see also Quartuccio v. Principi; 16 Vet. App. 183 (2002). 

ORDER 

Service connection for a chronic headache disorder is granted. 

Service connection for a left shoulder disorder is denied. 

REMAND 

With respect to the remaining claim of entitlement to a TDIU, the Board finds that the claim should be remanded for due process considerations. Specifically, in January 2008, the RO denied a TDIU. In October 2008 correspondence, the veteran disagreed with the decision. Although the timing of the certification to the Board on the other issues was the cause, to date, however, no Statement of the Case (SOC) has been issued. The Court has directed that where a veteran has submitted a timely notice of disagreement with an adverse decision and the RO has not yet issued an SOC addressing the issue, the Board should remand the issue to the RO for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999). 

In order to put this issue in the correct procedural posture, the Board finds that an SOC should be provided on the issue of a TDIU. 

Accordingly, the case is REMANDED for the following action: 

- 12 - 

Issue a Statement of the Case to the veteran and his representative on the issue of a TDIU. The veteran is informed that the claim will be returned to the Board following the issuance of the statement of the case only if it is perfected by the filing of a timely and adequate substantive appeal. If a timely substantive appeal is filed, the issue should be certified to the Board for appellate consideration. 

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The veteran need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 

L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals 

- 13 - 




